Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 28, 2018

                                           No. 04-18-00654-CV

                                      IN RE Christopher HAINES

                                    Original Mandamus Proceeding 1

                                                  ORDER

        On September 13, 2018, relator filed a petition for writ of mandamus and the real party in
interest responded. After reviewing the petition and the response, we conclude relator is entitled
to the relief requested. Accordingly, the petition for writ of mandamus is CONDITIONALLY
GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable John D. Gabriel, Jr. is ORDERED to vacate his August 23, 2018 Order
Granting Leave to File Amended Pleadings as that order applies to any claims asserted by plaintiff
against relator in plaintiff’s second amended petition within fifteen days from the date of this order.
The writ will issue only if we are notified that Judge Gabriel has not complied within fifteen days
from the date of this order.

        It is so ORDERED on November 28, 2018.

                                                                    _____________________________
                                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2018.

                                                                    _____________________________
                                                                    Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2017CI18574, styled Virginia Castillo v. Christopher Haines and Daniel
Haines, pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel, Jr.
presiding.